Lord, J.
The existence of the plaintiffs’ ferry, known as the u Albina Ferry,” is admitted by the record. The petition of the defendants rests their application in chief upon the insufficiency of the facilities as already existing and established for the accommodation of the public in crossing the river between the termini of the Albina Ferry. As a. link to connect the line of travel between these points, the averment is that the facilities are too limited. to meet the present and growing demands of the public convenience. The order of the county court not only assumes the legal existence of this ferry, but undertakes, on account of the proximity of the Montgomery Ferry, which its order licenses and establishes to accommodate the same line of travel, and the consequent liability apprehended in the exercise of its franchise of interfering with the passage of the boats of the Albina Ferry and the approach to its landings, to provide for its protection.
The view we take of the question to be adjudicated, as thus presented by the record, renders it unnecessary to notice • some of the matters discussed in the briefs of counsel. We shall only examine the record for the purpose of determining whether the county court, to whom the law has confided the authority to grant licenses for establishing ferries upon the conditions therein expressed, has exceeded its jurisdiction, or exercised its functions erroneously, upon the ease made by the record, in granting the Montgomery license. The exclusive right of the county court in a proper case to grant a ferry license, when satisfied the same is necessary for the public convenience, is not questioned. The contention is as to the - limits within which this power or jurisdiction may be exercised with regard to a ferry licensed and established. Our statute provides that the county court may grant a license to any person entitled and applying therefor, to *31keep a ferry across any lake or stream within its respective county, being satisfied that a ferry is necessary at the point applied for, which license shall continue in force for a term to be fixed by the court, not exceeding five years. (Gen. Laws Oreg. § 40, p. 731.) But it further provides that every person licensed to keep a ferry shall have the exclusive privilege of transporting all persons and property across the stream where such ferry is established, and shall be entitled to all the fares arising therefrom. (Gen. Laws Oreg. § 51, p. 733.)
It is argued that the exclusive privileges which attach to the grant of a license by virtue of this last clause, limits and restricts the jurisdiction of the county court in granting licenses to such places only as will not affect injuriously an existing ferry licensed and established by its authority. This proceeds upon the theory that the jurisdiction conferred by the former provision, and the restrictions placed upon its exercise by the latter, when taken and construed together, so as to give them one effect only, declare or adopt the common-law doctrine as applied to ferry franchises; an able and exhaustive resume of which may be found in the dissenting opinion of Mr. Justice Story in Charles River Bridge v. Warren Bridge, 11 Peters, 506. It is also contended that the doctrine of the law as applied to ferries by the majority, in the decision of the Warren Bridge Case, is not opposed to, but sustains and fortifies this construction. This position is that the plaintiffs failed in that case because their charter gave them no exclusive privileges, and the court held, as against the public, such privileges could not be implied; but e converso, where such privileges are expressly conferred, the doctrine of the common law would apply. On the other hand, the “ exclusive privileges ” conferred by our statute are confined to the ferry landings—the place “where such ferry is established”—and does not extend on each side, so as to prevent the licensing of contiguous and rival ferries, when the county court is “satisfied” the public accommodation requires it. That, in effect, the statute but reiterates in express terms the Warren Bridge Case, and confines the “exclusive privileges” to the landings or place “where such *32ferry is established,” and that no “exclusive privileges” can be implied beyond this, as against the public, or jurisdiction of the county court to license other ferries contiguous, whatever may be the effect of such competition in withdrawing tolls.
In our judgment, the primary object to be accomplished by our statute in conferring jurisdiction upon county courts in their respective counties to establish roads, and to license ferries for the transportation of persons and property across streams which obstruct land travel using public ways, is to secure the public accommodation. For the attainment of this end, but as subordinate to it, when a ferry franchise is granted, the right to take lawful tolls is conferred as an equivalent for the obligation to accommodate the traveling public. Although the taking of such tolls is privati juris and incident to the franchise, “a ferry is publiei juris, and cannot be created without a license, and is a thing of public interest and use.” (Attorney-General v. Boston, 123 Mass. 473.) As a link in the 'chain of transportation on dry land, a ferry forms a part of a public highway, or.a connecting link between places in which the public has rights, and as such it is a thing of public interest, and in which the public have the right of way or use on paying certain specified tolls, regulated and prescribed by public authority. This is evident from the nature of the franchise, and the uses and purposes for which ferries are licensed and established. “A ferry,” says Mr. Dane, vol. 2, p. 683, “ forms a part of a public passage or highway wherever rivers or waters are to be passed in boats,” and “ being a part of the highway, any obstruction of the use thereof is a nuisance.” (Ang. Highw. § 416.) The definition of a ferry, as given by Lord Abinger in Huzzey v. Field, 2 Cromp. M. & R. 432, 442, is this: —
“ A public ferry is a public highway of a special description, and its termini must be in places where the public have rights, as towns or vills, or highways leading to towns or vills.”
In Newton v. Corbett, Willis, J., in delivering the judgment of the court said: —
“ A ferry exists in respect of persons using a right of way where the line of way is across water. There must be a line of *33way on land coming to a landing place on the water’s edge/” etc.
In Burlington & H. Ferry Co. v. Davis, 48 Iowa, 133, the court say: “A ferry is in some sense an extension of a public-road.” Mr. Cooley, in his work on Constitutional Limitations,, 593, says in reference to the right of the States to lawfully establish ferries over navigable waters, that “ this, also, is only the establishment of a public highway.” And in Sullivan v. Lafayette Co. 58 Miss. 799, Cooper. J., in delivering the opinion of the court, said :-
“Where a stream crosses a public highway, the continuity of the highway is not broken; it does not end on one side of the stream and begin on the other, but continues across the stream, and the public, for the purposes of travel, have the same ' right to go on the water over the highway that they have to pass along other portions of it; but as a physical obstruction intervenes, it is necessary that some convenient means of transportation shall be furnished, and the simplest and most economical in many cases is by ferry.” (See also Hudson v. Cuero Land & E. Co. 47 Tex. 56; Seal v. Donnelly, 60 Miss. 662; Taylor v. Wilmington & M.. R. Co. 4 Jones (N. C.) 282, 285; Hartford, Bridge Co. v. Union Ferry Co. 29 Conn. 229.)
The principle to be deduced from these authorities of the nature of the franchise, and the uses and purposes for which a ferry is licensed and established, is that a ferry can only exist in connection with some highway or place where the public have rights, and the grant of a ferry franchise. The grant of a ferry franchise for the transportation of persons and property across a stream to and from a place where there is no highway, or in which the public have no rights, would be void and inoperative. The object of a ferry being to connect highways or places in which the public have rights when intersected by streams, it becomes, when licensed and established, a part of such highway or line of travel between such places. When, therefore, the county court has exercised its jurisdiction by granting a license at the suggestion of the public convenience, and a ferry is established connecting such highways or places, thus forming a con*34tinuous line of transportation, it has exhausted its jurisdiction as to such places or highways while such franchise exists. As a link or part of the highway in the line of travel between such places or highways, the franchise gives, under our statute, to the person licensed to keep the ferry the exclusive privilege of transporting all persons and property between such places or highways. The county court cannot, at such places or highways, establish another ferry without violating the exclusive privileges secured by the franchise granted to the ferry already established, and which forms a part of such highway, and is designed and required to accommodate all persons, on paying the required tolls, passing along the line of travel between such places or highways. The reason is that the ferry is established for the purpose of taking up the highway, so to speak, and uniting it into one continuous highway or line of travel for the public accommodation; and as a protection for the expense and outlay in thus serving the public convenience, the statute gives the exclusive privilege of carrying all persons and property coming on the line of such highway to the river bank for transportation, at the place “where such ferry is established.”
There is no room to establish another ferry; for the ferry already established, by forming a part, continues the highway over the water, and occupies that place. In the sense here applied, it may be said that a highway is already laid out over the water “where such ferry is established,” during the period for which the franchise is granted, and until it expires, or be revoked or forfeited. The county court has no jurisdiction to establish another ferry at such place, designed to accommodate the travel passing over such highway “ where such ferry is established”; for the statute secures the exclusive privilege as to this to the ferry already established. Construing the statute in the strictest sense, by confining the “ exclusive privilege” to the place “where such ferry is established,” and it being limited entire to the highway, or place in which the public have rights, of which the ferry forms a part, the conclusion seems inevitable that the county court, having exercised its jurisdiction by the grant of a license to keep a ferry at such *35place or highway, cannot exercise it again while such franchise exists. Just outside or beyond this, and not "for the purpose of connecting other places or highways in which the public have rights of access, is not within the purview of the authority conferred on the county court by the statute to grant franchises to keep ferries. That would be to establish a ferry where there was neither highway nor public place, without which the public could not be accommodated, and would necessarily be inoperative and void.
Now, the ferry which is sought to be established is shown by the record to be designed to accommodate the same traveling public for which the Albina Ferry was licensed. It founds its claim to the franchise upon the limited facilities and imperfect accommodations furnished by the existing ferry to meet the present and growing, demands of the traveling public at the place where it is established, and therefore the right and the need to establish another ferry at such place for the convenience of the public. There is no pretense that it will form connection with any other place or highway, in which the public have rights, than the highway connected by the Albina Ferry, and of which it forms a part. It only claims not to occupy the particular spot where the other ferry lands; but it does not deny its proximity to it, and object to serve the same custom, and to form a part of the same highway which the ■ franchise of the Albina Ferry now covers; and this is assumed and recognized in the order of the court granting the license to it; for the order only seeks to protect the landings and the passage of the boats of the Albina Ferry, but not the exclusive privileges, secured to the Albina Ferry by the statutes as a part of the highway, of transporting all persons and property where it is established. It is the proximity of a rival ferry, carrying passengers from the same place as where the Albina Ferry is licensed, which infringes and violates the exclusive privileges secured by its franchise. When the proximity is such as to produce this result, it is in effect and substance establishing another ferry at the same place as where the Albina Ferry is established, which the county court cannot do without violating the statute which *36gives these exclusive rights to the Albina Ferry at the place where established, and therefore the county court is inhibited from licensing another ferry at that place.
When it is, considered that the period for which a ferry license is granted is not to exceed five years, the outlay and expense necessarily involved, the duty the law imposes, of keeping safe and commodious boats for transportation, the right of regulating its tolls, and the bond required to be given to better secure and enforce the faithful performance of all the duties and obligations the law imposes and attaches to the franchise in the, interest, and for the benefit of the public convenience and accommodation, a just and satisfactory reason is found why our statute secures to every person licensed to keep a ferry the exclusive privilege of transportation across the stream where the ferry is established.
In the case before us, we are not concerned with the power or jurisdiction of the court to establish ferries to connect with other highways or places, although the effect of establishing such, by reason of vicinity, might be to divert the custom and diminish the tolls of an existing ferry; nor of the effect of a change of circumstances produced by an increase of population, or of a new neighborhood requiring the opening of new highways, which would carry with it the right to continue their line across a water highway. We are simply construing our statute with regard to the record before us, for the purpose of ascertaining whether the county court can grant a license to establish a ferry, in substance, at the same place where one is already licensed and established. The statute gives this exclusive privilege of transportation at the place where such ferry is established, and the establishing of another, in substance, at the same place, is in contravention of such exclusive privileges, and beyond the power of the court to do. Whether these exclusive privileges conferred by the statute extend beyond the place where the ferry is established, and include the common-law doctrine of exclusive rights of transportation to such extent on each side as to prevent near and injurious competition, as contended, is not presented by the record before us, nor decided. We only decide, in constru*37ing our statute upon the case made by this record, that the court was without authority to grant the Montgomery license. And here, we think, the case ought properly to have ended. But in the Circuit Court it seems that an objection was raised and argued for the first time as to the validity of the assignment of certain interests in the Albina Ferry license to the Multnomah Railway Company; and the court held that a ferry license, being a personal trust, was not assignable, and therefore such assignment was void.
As this question was argued with much zeal and great ability, we shall briefly advert to it, although we do not see how the validity of that transaction was inquirable into upon the record in this proceeding. There is, no doubt, some contrariety of opinion in the authorities upon this subject. The Albina Ferry license was not granted to the riparian owners; and in Knott v. Frush, 2 Oreg. 237, it was held that a ferry license granted to another than the riparian owner is a mere personal trust upon conditions, and their liability cannot be removed by substitution, but that such license terminates upon the decease of the persons to whom it was granted. This decision was the subject of much adverse criticism by counsel. As authorities to sustain its view, it cites Monroe v. Thomas, 5 Cal. 470, and Thomas v. Armstrong, 7 Cal. 286; and these in turn have been approved and followed in Wood v. Truckee Turnpike Co. 24 Cal. 474, and People v. Duncan, 41 Cal. 510. The license is regarded as a special privilege conferred by the government upon the individual, and which does not belong to the citizen generally and by common right. The grant of such franchise or special privilege to the individual is considered the bestowal of a personal trust and confidence, which cannot be assigned, nor be the subject of sale under execution. (Sullivan v. Lafayette Co. 58 Miss. 791; Seal v. Donnelly, 60 Miss. 662; Ragan v. McCoy, 29 Mo. 367; The Maverick, 1 Sprague, 24; Arthur v. Commercial etc. Bank of Vicksburg, 9 Smedes & M. 420; State v. Rives, 5 Ired. 307; Ammant v. Pittsburgh Turnpike Co. 13 Serg. & R, 210; Lombard v. Cheever, 3 Gilm. 473; Herm. Ex'ns, §§ 131, 361; Ang. & A. Corp. § 191; Redf. Railw. 419, 422; Freem. Ex’ns, § 179.)
*38And again, it has been said that a ferry license is in the nature of an appointment to an office having certain fee3 annexed to it, to be held at the pleasure of the appointing power. (Day v. Stetson, 8 Greenl. 370.) On the other hand, it is contended that the right given under a ferry license is a franchise, which is as much property as any other incorporeal hereditament; that a franchise was, by the common law, said to be a branch of the king's prerogative in the hands of the subject (2 Shars. Bl. Comm. 37); but that in America it was understood to be a particular privilege conferred' by grant from the government, and vested in individuals. (3 Kent Comm. 458; People v. Utica Ins. Co. 15 Johns. 358.) Chancellor Kent says that “an estate in such franchise, and an estate in lands, rest upon the same principles, being equally grants of a right or privilege for an adequate consideration." (3 Kent Comm. 458.) In Conway v. Taylor’s Ex'r, 1 Black, 632, Mr. Justice Swayne said: —
“A ferry franchise is as much property as a rent, or any other incorporeal hereditament, or chattels or realty. It is clothed with the same sanctity, and entitled to the same protection as other property."
In Lippencott v. Allander, 2 Iowa, 460, it was held that a ferry license is not vacated, nor the franchise lost, by the death of the party to whom it was granted, but passes to his representatives. This decision is in direct conflict with Knott v. Frush, supra; and disapproves the reasoning of the authorities cited to sustain it. It should be observed, however, that the Iowa statute makes certain provisions for the sale of such franchise as real property upon execution, which do not exist in our.statute, and which were referred to in the opinion as strengthening the view therein expressed. In Billings v. Breinig, 45 Mich., 70, it was held that the franchise of keeping a ferry is property, having the valuable incidents of other kinds of property, and transferable from the original grantee to others, subject to conditions lawfully imposed, and to such governmental control as results from its public nature. (Bowman v. Wathen, 2 McLean, 376; Felton v. Deall, 22 Vt. 170; Benson v. Mayor, 10 Barb. 223; Ladd v. Chotard, 1 Minor, 366; Lewis v. Intendant *39and Town Council of Gainesville, 7 Ala. 85; Willoughby v. Horridge, 16 Eng. L. & Eq. 437; Dundy v. Chambers, 23 Ill. 370.) It thus appears that some diversity of opinion exists in tbe authorities as to the right to sell or assign a ferry franchise, or whether the same is vacated by death, and that Knott v. Frush, supra, is not without authority to sustain it. That it may be done when the consent of the power that granted it has been obtained does not seem to be questioned. But whether the county court, to whom the legislature has delegated the power to grant ferry licenses, is authorized to give its consent to a sale or assignment of a ferry license upon filing the requisite bond, or by filing such bond, and the acceptance of the same by the court, the assignment would be unassailable, we are not prepared, nor is it necessary for us to decide, except that it may not be amiss for us to observe that the statute imposes no restrictions upon the sale or transfer of the franchise, nor is there any provision that upon the death of the party to whom the license was issued, it shall be vacated and the franchise lost. The statute is simply silent upon that subject. But whether the assignment is void, or the effect of an assignment would be to vacate the license, we do not see how we can inquire in this proceeding. The record, both as to the petition and the order of the court, recognizes the validity of the existing franchise.
No question is raised by the record about the Albina Ferry license, or any sale or assignment of its franchise. The only question involved was the authority or power of the court to grant the Montgomery license. That was the object, and for which the writ of review was sued out, and the only matter necessary to be passed upon. When this was done, the court had exhausted its power upon the case made by this record, and the decision of matters dehors it, without reference to the correctness or incorrectness of the principle decided, was a nullity, and ought not to stand. Besides, if the franchise is a personal trust, and not assignable without the consent of the granting power, as argued and claimed, then the right to object to the transfer of the franchise, and its exercise by a party to whom it was not originally granted, was a right affecting the public, which it *40belongs to its officers to take advantage of by an appropriate proceeding, and could not be collaterally assailed here. (People v. Duncan, 41 Cal. 508; Conner v. Paxson, 1 Blackf. 168; Collins v. Ewing, 51 Ala. 101.)
The judgment declaring the Montgomery license void is affirmed, but in all other respects reversed,
"Waldo, C. J., concurred in the result.